[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON MOTION TO WITHDRAW PLEA
The defendant's Motion to Withdraw Guilty Plea is denied. Section 720 of the Connecticut Practice Book allows withdrawal of a guilty plea prior to its acceptance by the court or after acceptance upon proof of one of the grounds set forth in Section 721 of the Practice Book. Section 720 specifically prohibits withdrawal of a guilty plea after imposition of sentence.
Further, I have reviewed the transcript of proceedings of July 5, 1990, at which time defendant entered a guilty plea under the Alford doctrine to the charge of aiding and abetting kidnapping in the 2nd degree, in violation of 53a-8 at 53a-94 of the Connecticut General Statutes. At that time, Judge Maxwell Heimann thoroughly canvassed defendant. Judge Heiman completely complied with Section 54-1j concerning advising defendant of the consequences that such a plea would have on deportation, exclusion from admission to the United States, or denial of naturalization. Transcript, July 9, 1990, pp. 7  8. Therefore, Section 54-1j(a), having been fully complied with, this court will not vacate the judgment, and permit this withdrawal of the plea.
Defendant's Motion to withdraw Guilty and/or Nolo Contendere Plea is denied.
KULAWIZ, J. CT Page 4903